                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 1 of 15 Page ID #:470




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        KATHLEEN M. WALKER, SB# 156128
                      2   Email: Kathleen.Walker@lewisbrisbois.com
                        633 West 5th Street, Suite 4000
                      3 Los Angeles, California 90071
                        Telephone: 213.250.1800
                      4 Facsimile: 213.250.7900
                      5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        LANN G. McINTYRE, SB# 106067
                      6   Email: Lann.McIntyre@lewisbrisbois.com
                        RITA R. KANNO, SB# 230679
                      7   Email: Rita.Kanno@lewisbrisbois.com
                        550 West C Street, Suite 1700
                      8 San Diego, California 92101
                        Telephone: 619.233.1006
                      9 Facsimile: 619.233.8627
                     10 Attorneys for Defendants SILVERSCREEN HEALTHCARE INC. dba ASISTENCIA VILLA
                        REHABILITATION AND CARE CENTER, erroneously named as Cal-Red Facility, LLC dba
                     11 Asistencia Villa Rehabilitation and Care Center, and DIANE MACHAIN
                     12                                    UNITED STATES DISTRICT COURT
                     13                                    CENTRAL DISTRICT OF CALIFORNIA
                     14 JOAN RISNER. deceased, by and through her                Case No. 5:21-cv-01319-JGB-SP
                        personallegalrepresentative and successor in interest,   DEFENDANTS’ NOTICE OFMOTION AND
                     15
                        BONNIE HARRIS, BONNIE HARRIS,                            MOTION TO COMPEL BINDING
                     16 individually; and CHARL RISNER, individually,            ARBITRATION; MEMORANDUM OF
                                                                                 POINTS AND AUTHORITIES IN SUPPORT
                     17                                                          THEREOF; DECLARATION OF RITA R.
                                             Plaintiffs,                         KANNO
                     18
                                                                                 Date: October 4, 2021
                     19 vs.                                                      Time: 9:00 a.m.
                     20 CAL-RED FACILITY, LLC dba ASISTENCIA                     Crtrm: 1
                     21 VILLA REHABILITATION & CARE CENTER,
                        a California Skilled Nursing Facility; and DIANE
                     22 MACHAIN, an individual, DOES 1-25. inclusive,
                     23
                                             Defendants.
                     24
                     25
                     26
                     27

LEWIS                28
B RISBOIS                 4852-0211-9669.1                                                   Case No. 5:21-cv-01319-JGB-SP
B ISGAARD
& SMITHLLP                   DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION; MEMORANDUM OF
ATTORNEYS AT LAW                     POINTS AND AUTHORITIES IN SUPPORT THEREOF; DECLARATION OF RITA R. KANNO
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 2 of 15 Page ID #:471




                      1            TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:
                      2            PLEASE TAKE NOTICE that on October 4, 2021, at 9:00 a.m., or as soon
                      3 thereafter as the matter can be heard, before the Honorable Jesus G. Bernal, in
                      4 Courtroom 1, at the George E. Brown, Jr. Federal Building and United States
                      5 Courthouse, 3470 Twelfth Street, Riverside, California, 92501, Defendants
                      6 SILVERSCREEN HEALTHCARE INC. dba ASISTENCIA VILLA REHABILITATION
                      7 AND CARE CENTER, erroneously named as Cal-Red Facility, LLC dba Asistencia
                      8 Villa Rehabilitation and Care Center, and DIANE MACHAIN (collectively
                      9 “Defendants,” and/or “Asistencia Villa, or “Ms. Machain”) hereby submit this Motion
                     10 for an order compelling Plaintiffs to arbitrate in binding arbitration the controversy
                     11 alleged in the Complaint, and request for stay of this action to be heard, should the
                     12 Court deny Defendant’s Motion to Dismiss this action in its entirety.
                     13            The Motion and request for stay is based upon this Notice, the accompanying
                     14 Motion to Compel Arbitration pursuant to the Federal Arbitration Act and/or Cal. Code
                     15 Civ. P. §§ 1281, 1281.2, 1281.4, and 1290 et. seq., the Memorandum of Points and
                     16 Authorities in support, the attached declaration of Rita R. Kanno, the attached exhibits,
                     17 all pleadings, papers and records on file herein, and upon any oral argument of counsel
                     18 at the time of the hearing of this Motion.
                     19            This motion is made following the conference of counsel pursuant to L.R.7-3,
                     20 which Defendant commenced relative to Plaintiffs’ Complaint in writing on August 5,
                     21 2021; Declaration of Rita. R. Kanno, filed herewith.
                     22 DATED: August 10, 2021                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                     23
                                                                   By: /s/ Rita R. Kanno
                     24                                                Kathleen M. Walker
                                                                       Lann G. McIntyre
                     25                                                Rita R. Kanno
                                                                       Attorneys for Defendants
                     26                                                SILVERSCREEN HEALTHCARE INC. dba
                                                                       ASISTENCIA VILLA REHABILITATION AND
                     27                                                CARE CENTER and DIANE MACHAIN
LEWIS                28
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                            1                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                    DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 3 of 15 Page ID #:472




                      1                      MEMORANDUM OF POINTS AND AUTHORITIES
                      2 I.         INTRODUCTION
                      3            As set forth in Defendants’ Motion to Dismiss, Plaintiffs’ claims should be
                      4 dismissed in their entirety pursuant to the PREP Act. In the alternative, however, to
                      5 the Motion to Dismiss pursuant to the PREP Act, Defendants move to compel
                      6 arbitration of Plaintiffs’ claims on the ground that a valid written arbitration
                      7 agreements (“Arbitration Agreement”) requires arbitration of Plaintiffs’ claims. Thus,
                      8 in the event Plaintiffs’ claims are not dismissed pursuant to the PREP Act for the
                      9 reasons set forth in Defendants’ Motion to Dismiss, such claims should be compelled
                     10 to arbitration in light of the Arbitration Agreement.
                     11            In 2017, as part of the original admission process to the long term care facility,
                     12 admission documents and agreements related to care services provided to Ms. Risner
                     13 by agreement with SILVERSCREEN HEALTHCARE INC. dba ASISTENCIA
                     14 VILLA REHABILITATION AND CARE CENTER (“Asistencia Villa”) were signed
                     15 by Joan Risner on her own behalf. Ms. Risner entered a voluntary, uncoerced and
                     16 informed agreement that expressly requires Ms. Risner and her heirs to submit claims
                     17 arising out of the services provided by Asistencia Villa, to binding arbitration. (See
                     18 Exhibit “A”– Arbitration Agreement, attached to the Declaration of Rita Kanno
                     19 “Decl.”). Per the terms of the attached Arbitration Agreement, Plaintiffs are
                     20 contractually bound to adjudicate this matter in binding arbitration. Plaintiffs cannot
                     21 and must not be permitted to avoid their contractual obligation and thus the instant
                     22 Motion to Compel Arbitration should be granted.
                     23            Governing law mandates that arbitration agreements such as those entered by
                     24 Plaintiffs are presumed enforceable and rigorously enforced. See Perry v. Thomas, 482
                     25 U.S. 483, 490 (1987); Berman v. Dean Witter & Co., Inc., 44 Cal. App. 3d 999, 1003
                     26 (1975). “[A]ny doubts concerning the scope of arbitrable issues should be resolved in
                     27 favor of arbitration, whether the problem at hand is the construction of the contract

LEWIS                28 language itself or an allegation of waiver, delay, or a like defense to arbitrability.”
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                         1                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 4 of 15 Page ID #:473




                      1 Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 24-25
                      2 (1983); see also Pacific Investment Co. v. Townsend, 58 Cal. App. 3d 1, 9-10 (1976).
                      3            Per the terms of the attached Arbitration Agreement, Plaintiffs are contractually
                      4 bound to adjudicate this matter in binding arbitration and not in District Court.
                      5 Plaintiffs cannot and must not be permitted to avoid their contractual obligation and
                      6 thus the instant Motion to Compel Arbitration should be granted.
                      7            Failure to grant the instant Motion will allow Plaintiffs to use the judicial system
                      8 to breach an otherwise valid and enforceable contract to arbitrate. Failure to grant the
                      9 instant Motion will also deviate from the clear intent of the parties that disputes, such
                     10 the instant dispute, be resolved by way of binding arbitration. Further, failure to compel
                     11 arbitration would open the door to undermine all arbitration agreements after one party
                     12 has relied upon its existence. Defendants are entitled to arbitration based on the strong
                     13 public policy favoring arbitration as a means of resolving disputes because it is
                     14 expeditious, inexpensive, and relieves overburdened courts. Accordingly, Defendants
                     15 hereby respectfully request that the instant Motion be granted.
                     16 II.        FACTUAL BACKGROUND
                     17            This is an action against a skilled nursing facility where Ms. Risner resided.
                     18 Upon her admission to Asistencia Villa, Ms. Risner entered into an agreement for
                     19 binding arbitration. Ms. Risner signed the Arbitration Agreement on her own behalf
                     20 on July 12, 2017 and is binding on her .
                     21            The signed Arbitration Agreement provides that:
                     22            It is understood that any dispute as to medical malpractice, that is as to
                                   whether any medical services rendered under this contract were
                     23            unnecessary or unauthorized or were improperly, negligently or
                                   incompetently rendered, will be determined by submission to
                     24            arbitration as provided by California law, and not by a lawsuit or
                                   resort to court process except as California law provides for judicial
                     25            review of arbitration proceedings. Both parties to this contract, by
                                   entering into it, are giving up their constitutional right to have any such
                     26            dispute decided in a court of law before a jury and instead are accepting
                                   the use of arbitration. Decl., Ex. A, Art. 1.
                     27            As clearly set forth above, the parties mutually agreed to arbitrate claims arising

LEWIS                28 out of the care, treatment and services rendered to Ms. Risner, which is exactly what
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                         2                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 5 of 15 Page ID #:474




                      1 the Complaint on file herein asserts. Accordingly, Defendants respectfully request that
                      2 the Court order all causes of action against the moving Defendants to be adjudicated
                      3 in binding arbitration. Failure to compel arbitration will deviate from the clear intent
                      4 of the parties that disputes, such as the instant dispute, be submitted to arbitration.
                      5 Moreover, failure to compel arbitration will essentially permit Plaintiffs to use the
                      6 judicial system to improperly assist in failing to honor a valid and enforceable contract.
                      7 Accordingly, the instant Motion should be granted.
                      8 III.       GOVERNING LAW AND CALIFORNIA PUBLIC POLICY COMPEL
                                   ARBITRATION OF THIS MATTER
                      9
                     10            A.        Legal Standard
                     11            Under the Federal Arbitration Act and California law, arbitration agreements
                     12 such as that entered by Plaintiffs are “valid, irrevocable, and enforceable, save upon
                     13 such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C.
                     14 § 2; see also Cal. Code Civ. Proc. § 1281 (“A written agreement to submit to arbitration
                     15 an existing controversy or a controversy thereafter arising is valid, enforceable and
                     16 irrevocable, save upon such grounds as exist for the revocation of any contract”).
                     17 Moreover, arbitration is a highly favored means of settling disputes, and the Supreme
                     18 Court has stated that arbitration agreements “must be ‘rigorously enforce[d].’” Perry,
                     19 482 U.S., at 490 (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985))
                     20 (alteration in Perry); see also Berman, 44 Cal. App. 3d at 1003 (observing that in
                     21 California “arbitration is highly favored as a method for the settlement of disputes”
                     22 and collecting cases).
                     23             “The [party seeking arbitration] bears the burden of proving the
                                    existence of a valid arbitration agreement by the preponderance of the
                     24             evidence, and a party opposing the petition bears the burden of proving
                                    by a preponderance of the evidence any fact necessary to its defense.”
                     25             Bridge Fund Capital Corp. v. Fastbucks Franchise, 622 F.3d 996,
                                    1005 (9th Cir. 2010) (quoting Engalla v. Permanente Med. Group,
                     26             Inc., 15 Cal. 4th 951, 972 (1997)); Rosenthal v. Great Western Fin.
                                    Sec. Corp., 14 Cal. 4th 394, 413 (1996) (party opposing petition to
                     27             compel arbitration by challenging enforceability of arbitration
                                    agreement bears burden of proving agreement is unenforceable).”
LEWIS                28
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                           3                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 6 of 15 Page ID #:475




                      1            Governing authority also dictates that “any doubts concerning the scope of
                      2 arbitrable issues should be resolved in favor of arbitration.” Moses, 460 U.S. at 25;
                      3 Pacific Investment, 58 Cal. App. 3d at 9-10 (“Courts should indulge every intendment
                      4 to give effect to such proceedings and order arbitration unless it can be said with
                      5 assurance that the arbitration clause is not susceptible of an interpretation that covers
                      6 the asserted dispute.”) (internal citations omitted).
                      7            Courts have stated that arbitration agreements should be liberally interpreted and
                      8 that arbitration should be ordered unless the agreement clearly does not apply to the
                      9 dispute in question. Weeks v. Crow, 113 Cal. App. 3d 350, 353 (1980). In Retail Clerks
                     10 Union, Local 775 v. Purity Stores, Inc., 41 Cal. App. 3d 225, 231 (1974), the court
                     11 ordered arbitration, stating:
                     12            “Doubts as to whether an arbitration clauses applies are to be resolved
                                   in favor of arbitration. [Citation] Arbitration should be ordered “unless
                     13            it can be said with positive assurance that the arbitration clause is not
                                   susceptible to an interpretation that covers the asserted dispute.”
                     14            [Citations]”
                     15            Clearly, this dispute is subject to arbitration as the Agreement on its face reflects
                     16 that the parties have agreed to resolve any dispute by way of binding arbitration.
                     17            The Resident and/or Resident's Representative/Agent certifies that
                                   he/she has read this Agreement and has been given a copy of this
                     18            Agreement, and affirmatively represents that he/she is duly
                                   authorized, by virtue of the Resident's consent, instruction and/or
                     19            durable power of attorney, to execute this Agreement and accept its
                                   terms on behalf of the Resident. The Resident and/or Resident's
                     20            Representative/Agent acknowledges that the Facility is relying on the
                                   aforementioned certification.
                     21
                                   NOTICE: BY SIGNING THIS CONTRACT YOU ARE AGREEING
                     22            TO HAVE ANY ISSUE OF MEDICAL MALPRACTICE DECIDED
                                   BY NEUTRAL ARBITRATION AND YOU ARE GIVING UP
                     23            YOUR RIGHT TO A JURY OR COURT TRIAL. SEE ARTICLE I OF
                                   THIS CONTRACT.
                     24
                     25 Decl. Ex. A, emphasis added.
                     26            In Ramirez, the court stated, “Because of the nature of the warnings on the form,
                     27 a party attacking the arbitration agreement will doubtless have a difficult time:

LEWIS                28 she will have to explain how her eyes avoided the 10-point red type above the
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                         4                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 7 of 15 Page ID #:476




                      1 signature lines; she will have to explain why she did not ask any questions about what
                      2 she was signing; she will have to show that no one...asked her to read it before signing
                      3 it; and she will have to explain why she did not rescind the agreement within 30 days
                      4 after it was signed.”) (Ramirez v. Sup. Ct., 103 Cal. App. 3d 746, 756-757; emphasis
                      5 added). Ms. Risner’s failure to do any of the above and her failure to take reasonable
                      6 steps to read and understand what he executed does not render the Agreement invalid.
                      7 As such, the Arbitration Agreement clearly are not unconscionable and should be
                      8 enforced.
                      9            Furthermore, the action and certification of authority to act is action consistent
                     10 with Cal. Civ. Code § 2295’s definition of an agent. An agent is defined as “one who
                     11 represents another, called the principal, in dealings with third persons.” Agency may
                     12 be inferred from circumstances and conduct of the parties. Michelson v. Hamada, 29
                     13 Cal. App. 4th 1566 (1994); Flores v. Evergreen at San Diego, LLC., 148 Cal.App.4th
                     14 581, 587-588 (2007). Since the claims asserted against the moving Defendants arise
                     15 from, are related to, and/or has a connection with the care and services rendered to
                     16 decedent during her residency at the Defendants’ community, the instant Motion to
                     17 Compel Arbitration should be granted.
                     18            B.        The Claims Asserted In Plaintiffs’ Complaint Are Explicitly Covered
                                             By The Arbitration Agreement
                     19
                     20            Every cause of action in Plaintiffs’ Complaint is encompassed by the
                     21 Arbitration Agreement. Specifically, the Complaint asserts the following causes of
                     22 action arising out of the services provided by Asistencia Villa under the Agreement:
                     23 1. Elder Abuse; 2. Violation of Patient Rights; 3. Negligence; and 4. Wrongful Death.
                     24 Ms. Risner agreed, however, that such claims would be resolved in arbitration:
                     25            any dispute between Resident and Asistencia Villa Healthcare Center
                                   (Facility Name)…including any action for injury or death arising from
                     26            negligence, intentional tort and/or statutory causes of action...will be
                                   determined by submission to arbitration…
                     27

LEWIS                28 Decl., Ex. A at Art. 2.
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                           5                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 8 of 15 Page ID #:477




                      1            The Arbitration Agreement was executed by decedent herself during her
                      2 residency at the Defendant’s facility. As the Court is aware, a party to a written contract
                      3 is charged with having read and understood its contents. Randas v. YMCA, 17 Cal. App.
                      4 4th 158, 163 (1993). In fact, when a person with the capacity of reading and
                      5 understanding an instrument signs it, she may not, in the absence of fraud, coercion or
                      6 excusable neglect, avoid its terms on the ground that he failed to read it before signing
                      7 it. Bolanos v. Khalatian, 231 Cal. App. 3d 1586, 1590 (1991). Accordingly, by
                      8 executing the attached contract, the law presumes that Ms. Risner read and understood
                      9 its terms and thus assented to the terms therein.
                     10            Since the claims asserted against the moving Defendants arises from, are related
                     11 to, and/or have a connection with the care and services rendered to Ms. Risner , related
                     12 to her agreement with Asistencia Villa, the subject Motion should be granted as that is
                     13 what the parties clearly intended and contracted to take place; including all claims
                     14 brought by her personal legal representative and successor in interest. Not only does
                     15 the Agreement expressly reference that it applies to any and all claims, but it also
                     16 expressly references heirs. Ruiz v. Podolsky, 50 Cal. 4th 838 (2010). Accordingly,
                     17 Defendants respectfully request that the Court order this entire matter to binding
                     18 arbitration.
                     19            Governing authority dictates that “any doubts concerning the scope of arbitrable
                     20 issues should be resolved in favor of arbitration.” Moses, 460 U.S. at 25. Here, where
                     21 the asserted claims are unambiguously within the agreement’s broad scope, which
                     22 includes “any dispute between the parties,” and specifically claims of Negligence,
                     23 arbitration must be compelled.
                     24            C.        Plaintiffs are Bound By The Arbitration Agreement Because Ms.
                                             Risner Signed The Agreement
                     25
                     26            The California courts and legislature favor arbitration. Through the
                     27 comprehensive statutory scheme regulating private arbitration, “the legislature has

LEWIS                28 expressed a strong public policy in favor of arbitration as a speedy and relatively
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                           6                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                                DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 9 of 15 Page ID #:478




                      1 inexpensive means of dispute resolution. As a result, courts will indulge every
                      2 intendment to give effect to such proceedings.” Valsan Partners Ltd. Partnership v.
                      3 Calcor Facility, Inc., 25 Cal.App.4th 809, 817 (1994); see also Marsch v. Williams,
                      4 23 Cal.App.4th 250, 254 (1994). Arbitration is a favored means by which parties may
                      5 expeditiously and efficiently settle disputes which otherwise might take years to
                      6 resolve. Gunderson v. Superior Court, 46 Cal.App.3d 138, 143 (1975), disapproved
                      7 on other grounds; see also Doers v. Golden Gate Bridge Dist., 23 Cal.3d 180, 188
                      8 (1979) .
                      9             Courts have stated that arbitration agreements should be liberally interpreted
                     10 and that arbitration should be ordered unless the agreement clearly does not apply to
                     11 the dispute in question. Weeks v. Crow, 113 Cal.App.3d 350, 353 (1980). In Retail
                     12 Clerks Union, Local 775 v. Purity Stores, Inc., 41 Cal.App.3d 225, 231 (1974), the
                     13 court ordered arbitration, stating:
                     14            “Doubts as to whether an arbitration clauses applies are to be resolved in
                                   favor of arbitration. [Citation] Arbitration should be ordered “unless it can
                     15            be said with positive assurance that the arbitration clause is not susceptible
                                   to an interpretation that covers the asserted dispute.” [Citations]”
                     16
                     17            Clearly this dispute applies to the Arbitration Agreements attached hereto. On
                     18 its face, the parties have agreed to resolve any dispute by way of arbitration.
                     19 Accordingly, the instant Motion to Compel Arbitration should be granted.
                     20 IV.        CONCLUSION
                     21            Defendants have met the sole burden placed upon it by the law: demonstrating
                     22 the existence of an arbitration agreement covering the asserted claims. That is all that
                     23 is needed to send this case to arbitration. Defendants therefore respectfully request that
                     24 the Court issue an order (a) compelling arbitration of all claims in this action, and (b)
                     25 staying all further proceedings in this action pending the outcome of binding arbitration.
                     26
                     27

LEWIS                28
B RISBOIS
B ISGAARD
& SMITHLLP
                          4852-0211-9669.1                         7                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                              DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
               Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 10 of 15 Page ID #:479




                    1 DATED: August 10, 2021                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2
                                                               By: /s/ Rita R. Kanno
                    3                                              Kathleen M. Walker
                                                                   Lann G. McIntyre
                    4                                              Rita R. Kanno
                                                                   Attorneys for Defendants
                    5                                              SILVERSCREEN HEALTHCARE INC. dba
                                                                   ASISTENCIA VILLA REHABILITATION AND
                    6                                              CARE CENTER and DIANE MACHAIN
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
B RISBOIS
B ISGAARD
& SMITHLLP
                        4852-0211-9669.1                        8                   Case No. 5:21-cv-01319-JGB-SP
ATTORNEYS AT LAW                           DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
               Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 11 of 15 Page ID #:480




                    1                              DECLARATION OF RITA R. KANNO
                    2            I, Rita R. Kanno, hereby declare:
                    3            1.        The following is of my own personal knowledge and if called to testify
                    4 thereto, I could and would do so competently. I am an attorney at law, duly licensed to
                    5 practice in the State of California. I am a partner at Lewis Brisbois Bisgaard & Smith
                    6 LLP, attorneys of record for Defendants SILVERSCREEN HEALTHCARE INC. dba
                    7 ASISTENCIA VILLA REHABILITATION AND CARE CENTER, erroneously named
                    8 as Cal-Red Facility, LLC dba Asistencia Villa Rehabilitation and Care Center, and
                    9 DIANE MACHAIN (collectively “Defendants,” and/or “Asistencia Villa, or “Ms.
                   10 Machain”).
                   11            2.        On August 5, 2021, I served Plaintiffs’ counsel, a meet and confer letter
                   12 regarding Defendant’s intent to file a Motion to Compel Arbitration, in compliance with
                   13 United States District Court, Central District, Local Rule 7-3. A true and correct copy
                   14 of this correspondence is attached as Exhibit 1 to Defendants’ concurrently filed Motion
                   15 to Dismiss.
                   16            3.        Attached hereto as Exhibit A is a true and correct copy of the July 12,
                   17 2017 Arbitration Agreement pertaining to Ms. Risner, relating to her admission at
                   18 Defendants’ facility, Asistencia Villa.
                   19            I declare under penalty of perjury under the laws of the United States of America
                   20 that the foregoing is true and correct and that this declaration was executed on August
                   21 10, 2021, at San Diego, California.
                   22                                                            /s/ Rita R. Kanno
                   23                                                            Rita R. Kanno

                   24
                   25
                   26
                   27

LEWIS              28
B RISBOIS
B ISGAARD               4852-0211-9669.1                                                    Case No. 5:21-cv-01319-JGB-SP
& SMITHLLP
ATTORNEYS AT LAW                                          DECLARATION OF RITA R. KANNO
Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 12 of 15 Page ID #:481




                        EXHIBIT A

                                                                         Exhibit A
                                                                       Page 1 of 3
Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 13 of 15 Page ID #:482
Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 14 of 15 Page ID #:483
               Case 5:21-cv-01319-JGB-SP Document 12 Filed 08/10/21 Page 15 of 15 Page ID #:484




                    1                              CERTIFICATE OF SERVICE
                                                Risner, et al. v. Cal-Red Facility, LLC, et al.
                    2                      USDC-Central District, Case No. 5:21-cv-01319-JGB-SP
                    3 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
                    4        At the time of service, I was over 18 years of age and not a party to the action.
                      My business address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am
                    5 employed in the office of a member of the bar of this Court at whose direction the
                      service was made.
                    6
                             On August 10, 2021, I served the following document:
                    7
                      DEFENDANTS’ NOTICE OF MOTION AND MOTION TO COMPEL BINDING
                    8 ARBITRATION; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                      THEREOF; DECLARATION OF RITA R. KANNO
                    9
                             I served the document on the following persons at the following addresses
                   10 (including  fax numbers and email addresses, if applicable):
                   11    Allen R. Oghassabian                       Tel: 800.800.0000
                         Christian R. Oliver                        Fax: 888.800.7050
                   12    The Barnes Firm, LC
                         655 W. Broadway, Suite 940                 Email:
                   13    San Diego, CA 92101                        allen.oghassabian@thebarnesfirm.com
                         Attorney for Plaintiffs                    christian.oliver@thebarnesfirm.com
                   14
                   15            The document was served by the following means:
                   16  (BY COURT’S CM/ECF SYSTEM) The document was served by CM/ECF
                   17 (excluding
                      applicable).
                                  those not registered for CM/ECF who were served by mail or email, if

                   18
                           I declare under penalty of perjury under the laws of the United States of
                   19 America that the foregoing is true and correct.
                   20 Dated: August 10, 2021                      /s/ Kimberly Dammeyer
                                                                 Kimberly Dammeyer
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
B RISBOIS
B ISGAARD               4852-0211-9669.1                                             Case No. 5:21-cv-01319-JGB-SP
& SMITHLLP
ATTORNEYS AT LAW                                          CERTIFICATE OF SERVICE
